Citation Nr: 1439293	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-30 124	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on seven days of active service from March 24, 1970, to March 30, 1970, with additional periods of active duty for training, to include from January 1966 to May 1966, and inactive duty for training with the Reserves and National Guard.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  
 
In his November 2011 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  In an April 2012 letter, he was advised that his hearing was scheduled for May 2012.  However, in a subsequent April 2012 letter, the Veteran indicated that he wished to cancel his Board hearing as his health condition and age made it difficult to travel.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2013).     

The Board observes that, in April 2012, the Veteran submitted additional evidence without a waiver of agency of original jurisdiction consideration; however, as the Board herein grants his claims in full, there is no prejudice to him in the Board proceeding with a decision at this time.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The documents in Virtual VA, aside from an August 2014 brief submitted by the Veteran's representative, a copy of which has been added to the paper claims file, are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  



FINDINGS OF FACT

1.  Resolving all doubt in his favor, the Veteran's bilateral hearing loss is etiologically related to noise exposure during his military service.

2.  Resolving all doubt in his favor, the Veteran's tinnitus is etiologically related to noise exposure during his military service.


CONCLUSION OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2013).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for bilateral hearing loss and tinnitus herein is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations. 

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

 Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service. Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  With respect to tinnitus, the Court has specifically found that this is a disorder capable of lay observation.  Charles, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board notes the record reveals that the Veteran served on seven days of active service from March 24, 1970, to March 30, 1970, with additional periods of ACDUTRA, to include from January 1966 to May 1966.  The record also includes a summary of the retirement points from Reserve duty from July 1965 to April 1991 that reflect periods of ACDTURA and INACDUTRA. 

As indicated previously, the term "active military, naval, or air service" includes: (1) active duty; (2) ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a) (emphasis added).  VA General Counsel Opinions reflect that the term "injury" denotes harm from external trauma, while the term "disease" refers to some type of internal infection or degenerative process.  VAOPGCPREC 4-2002; VAOPGCPREC 8-2001.

In the instant case, the Board observes that the Veteran's military service includes various periods of active duty, ACDUTRA, and INACDUTRA from 1965 to 1991, during which he alleges exposure to excessive noise as a result of serving in a 155mm Howitzer and Infantry Battalions.  While the Veteran's later periods of Reserve service reflect a principal duty of personnel records or management supervisor, his earlier periods of service reflect duty as a cannon crewman as well as 8 weeks in Artillery School.  The Board finds that the Veteran is competent to report that he experienced noise exposure in service and that he has experienced hearing loss and tinnitus since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  Further, the Board finds the Veteran's reports of in-service noise exposure credible as such are consistent with his years of military service, to include those as a cannon crewman.  Accordingly, the Veteran's in-service exposure to excess noise is acknowledged.

The Board further finds that the Veteran has a current diagnosis of bilateral hearing loss and tinnitus.  38 C.F.R. § 3.385.  In this regard, a December 2008 audiogram reveals pure-tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
45
40
LEFT
5
10
35
50
45
 
Moreover, the Veteran, as a lay person, is competent to diagnose tinnitus himself.  See Charles, supra.  The diagnoses of bilateral hearing loss and tinnitus were confirmed by the Veteran's treating audiologists.  Therefore, the remaining inquiry is whether such disorders are related to his in-service noise exposure.

In this regard, in an October 2008 statement, Dr. Basri indicated that the Veteran's hearing loss was likely due to a career in the military and artillery; however, he did not address tinnitus or provide a rationale for such opinion.  In November 2008, Dr. Spencer likewise stated that the Veteran had decreased hearing and tinnitus that were likely due to military service and artillery, but again did not provide a rationale for his opinion.  However, in December 2008, Dr. Cohen, an audiologist, noted the Veteran's military service, to include his in-service exposure to the firing of handguns and rifles without protection as well as training and firing on 105mm Howitzers with and without protection.  The Veteran reported that he fired the cannons hundreds of times and, in many instances, operated the lanyard that placed him very close to the cannon.  He further indicated that the Veteran recalled tinnitus and hearing loss both during and following exposure to cannon fire without protection.  Dr. Cohen reported the aforementioned audiogram findings and noted that, at 2000 Hertz and above, there was a bilateral, noise trauma dip in sensitivity that is sensorineural in nature and entirely consistent with the Veteran's noise exposure history.  He concluded that the Veteran should be considered for service connection for tinnitus and hearing loss based on the aforementioned factors.  Additionally, the Veteran has reported an onset of tinnitus and bilateral hearing loss during his military service that has continued to the present time.

Therefore, in light of Dr. Cohen's opinion as well as the Veteran's lay statements, the Board resolves all doubt in favor of the Veteran and finds that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


